Title: To Benjamin Franklin from J. Rocquette, T.A. Elsevier & P.Th. Rocquette, 7 December 1779
From: Rocquette, Jacques, Elsevier, T. A., & Rocquette, Pieter Th.
To: Franklin, Benjamin


Sir!
Rotterdam 7 decemb 1779.
Your much esteemed letter of the 4 augt: duely reach’d us, we observed there in with pleasure the receit of the two parcells we Sent you, the forwarding of Same deserves no thanks, we are allways devoted to your Commands, and shall be ready at any time to render you any Service in our power.
This daÿ a Jew and a Jewish call’d on one of our Friends here, to present him a first draft of the united States of America on your Good Self for 30 dollars dated 31 March 1779 No. 1024.—order Paul Hoghstrasser, and would negociate Same to him butt Seing it was endorsed by our Friends Messr. Curson & Gouverneur at St. Eustatia to our order, he brought these persons to us with the bill, of which we took possession, and made Strong perquisitions from these Israelites, where they Gott it, the woman Swore She gott it at Amsm. of one Jaques Moses, a Cousin of her who came from new york, and who made her a present of it, she made oath she had no more of these bills, and seem’d to be Innocent in the matter; as we are missing Letters from said Friends, it is probable that they have been Intercepted by Some Privateers, and as there may be in all probability more bills of this nature made over to us we thought it propre to Inform you of this rencontre, and to Send you at foot our different handwritings, in order you may Judge when it is Imitated, as it Might perhaps be done with other bills, and for further Security we desire you to take notice, that we shall allways, as we have hitherto done, take the precaution to endorse to our Bankers & Friends Mess. van den Yver freres & Co. a Paris, all the bills we may receive on you from America, or Else where; the one we have now Entretain’d you aboutt, we Shall Send up next post to Said Friends a Gouverneur.
We remain with the most Respectfull Regard Sir! your verÿ humble Servants



(Handwriting of P.Th. Rocquette.)
J. Rocquette



T:A:Elsevier, &



Brothers Rocquette


Handwriting of Js. Rocquette
J: Rocquette



T:A: Elsevier &



FRERES ROCQUETTE


Handwriting of Hector Rocquette
J Rocquette



T:A: Elsevier &



FRERES Rocquette




P.S. You’ll observe, that by mistake our Eldest & youngest partners, putt theyr handwritings in French, Instead of doing it in English.
  R. E. & R.

  B. Franklin Esqr. at Passÿ
 Addressed: To His Excellency / B franklin Esqr / Ministre Plenipotentiary of the / united States of America / residing at / Passy / near Paris
